SERIES C BOND GUARANTEE AGREEMENT dated as of September 19, 2008 between UNITED STATES OF AMERICA acting through the Rural Utilities Service as guarantor, and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as the Borrower. TABLE OF CONTENTS Page RECITALS 1 ARTICLE I DEFINITIONS Section 1.1. Definitions 2 Section 1.2. Principles of Construction 6 ARTICLE II THE GUARANTEE Section 2.1. Execution of Guarantee 6 Section 2.2. Coverage of Guarantee 6 Section 2.3. Payment on the Guarantee 6 ARTICLE III CONDITIONS PRECEDENT Section 3.1. Conditions Precedent to Issuance of the Guarantee 7 Section 3.2. Conditions Precedent to each Advance 8 ARTICLE IV GUARANTEE FEE Section 4.1. Guarantee Fee 9 Section 4.2. Amount of Gurantee Fee; Dates of Payment 9 i Page ARTICLE V SERVICING OF THE GUARANTEE BOND Section 5.1. SERVICING 9 ARTICLE VI REPORTING REQUIREMENTS Section 6.1. Annual Reporting Requirements 10 Section 6.2. Trigger Event Notices 10 Section 6.3. Default Notices 11 ARTICLE VII LIMITATIONS ON AMENDMENS TO THE GUARANTEED BOND Section 7.1. Limitations on Amendments to the Guaranteed Bond 11 ARTICLE VIII REPRESENTATIONS OF THE PARTIES Section 8.1. Representation of RUS 11 Section 8.2. Representations of the Borrower 11 ARTICLE IX AGREEMENTS OF THE BORROWER Section 9.1. Patronage Refunds 13 Section 9.2. Security and Collateral 13 Section 9.3. Use of Savings 14 Section 9.4. Subrogation 14 Section 9.5. Use of Proceeds 14 ii Section 9.6. Compliance with Covenants in Other Agreements 14 Section 9.7. Ratings 15 Section 9.8. Acknowledgement of Borrower 15 Section 9.9. Financial Expert 15 ARTICLE X EVENTS OF DEFAULT Section 10.1. Events of Default 15 Section 10.2. Compulsory Redemption 16 Section 10.3. Acceleration by RUS’s Purchase of the Bond 16 Section 10.4. Effect of Payments by RUS Pursuant to the RUS Guarantee 16 Section 10.5. Remedies Not Exclusive 16 ARTICLE XI MISCELLANEOUS Section 11.1 GOVERNING LAW 16 Section11.2. WAIVER OF JURY TRIAL 16 Section11.3. Method of Payment 17 Section 11.4 Notices 17 Section 11.5 Benefit of Agreement 17 Section 11.6 Entire Agreement 17 Section 11.7 Amendments and Waivers 17 Section 11.8 Counterparts 18 Section 11.9 Termination of Agreement 18 Section 11.10 Survival 18 Section 11.11 Severability 18 iii Schedule
